Citation Nr: 0126938	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant served on active duty for training from 
February 1976 to May 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied service 
connection for injury to the appellant's back occurring 
during a period of inactive duty training. The appellant 
submitted a notice of disagreement in August 1999, and the RO 
issued a statement of the case in August 1999.  The appellant 
submitted a substantive appeal in August 1999.  In July 2001, 
the Board remanded the case to the RO to provide the 
appellant an opportunity for a hearing.  A hearing scheduled 
in November 2001 was canceled when the appellant failed to 
report.


REMAND

The RO denied the appellant's claim for service connection 
for a back disability as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107; see Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992).

The appellant contends that the onset of his low back 
disability was in December 1982, when he lifted a tire alone 
during inactive duty for training (National Guard weekend).  
Copies of his service medical records at the time show a 
diagnosis of lumbosacral muscle strain.  Records of follow-up 
treatment reflect that his back condition was improving.  On 
a "Report of Medical History" completed by the appellant in 
March 1983, the appellant reported recurrent back pain.  The 
examiner noted "back pain strain, no sequelae."

Medical records reflect that the appellant re-injured his 
lower back in August 1992, while lifting a manhole cover; in 
August 1993, while picking up a piece of tar; and in February 
1996, when he slipped and fell on ice. 

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  38 
U.S.C.A. § 5103A.  In this case there is competent evidence 
of current back disability and persistent low back pain.  The 
appellant had reported recurrent low back pain following the 
incident in December 1982, but there is no competent medical 
opinion as to whether the appellant has a current low back 
disability related to symptoms noted during inactive duty 
training.  Therefore, the evidence is insufficient to decide 
the claim, and a new examination is necessary.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c), request that the 
appellant supply the names and addresses 
of all facilities that have treated him 
for a low back disability since 1982.  
The RO should then take all necessary 
steps to obtain copies of all records not 
already contained in the claims folder.  
The RO should also inform the appellant 
of any records it has been unsuccessful 
in obtaining as provided under 38 U.S.C. 
§ 5103A(b)(2).

2.  The RO should schedule the appellant 
for an examination to determine the 
current nature and etiology of any low 
back disability.  The examiner should 
review the claims folder, including 
copies of service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that the appellant has a 
current low back disability related to 
symptoms noted during inactive duty 
training in December 1982.

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the implementing regulations.  
If so, the RO should then review the 
appellant's claim for service connection 
for a back disability.  If action remains 
adverse to the appellant, an appropriate 
supplemental statement of the case should 
be sent to him, and he should be afforded 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant is advised that the examination requested in 
this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of this claim.  38 
C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




